Citation Nr: 0023195	
Decision Date: 08/31/00    Archive Date: 09/05/00

DOCKET NO.  95-24 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York




THE ISSUES

Entitlement to service connection for the cause of the 
veteran's death.




ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


REMAND

The veteran served on active duty in the military from April 
1943 to April 1945.  He died in March 1994.  The appellant is 
his widow, and she appealed to the Board of Veterans' Appeals 
(Board) from a June 1994 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, 
New York.

The Disabled American Veterans (DAV) service organization 
submitted a statement to the RO in August 1998 requesting a 
30-day extension in order to prepare further written argument 
in support of the appellant's claim.  The DAV also submitted 
another such statement in October 1998 requesting an 
additional 30 days, and in January 1999 the RO received the 
DAV's legal brief arguing the merits of the case.  However, 
the RO soon discovered that the appellant had not designated 
the DAV as her representative of record, only the veteran had 
during his lifetime, and when the RO contacted the DAV 
concerning this in June 2000, the DAV indicated that they did 
not have any such designation of record in their files.  
Consequently, when certifying the appeal to the Board later 
in June 2000, the RO indicated that the appellant was not 
represented in her appeal.  

It appears from the presentations made by DAV that the 
appellant has intended that this organization represent her 
in her claim before VA.  Nevertheless, this may be 
effectuated only by execution of a power of attorney-in the 
case of a service organization, a VA Form 21-22, 
"Appointment of Veterans Service Organization as Claimant's 
Representative."  38 C.F.R. § 20.602 (1999).  Therefore, 
given the intention implicit in the statements filed by DAV 
on behalf of the appellant, namely that the appellant desires 
to be represented by DAV, the appellant should be given the 
opportunity to execute the document(s) necessary to appoint 
DAV as her representative, if she so desires.


Accordingly, the case is hereby REMANDED to the RO for the 
following development:

1.  The RO should give the appellant an 
opportunity to appoint a representative 
in her appeal-whether this be the DAV 
service organization or some other 
authorized person or organization.  
Record of any such authorization should 
be filed in the claims file.  The 
appellant and any duly appointed 
representative should be provided an 
opportunity to submit additional evidence 
and/or argument in support of the claim. 
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

2.  If additional evidence or argument is 
presented, the RO should re-adjudicate 
the claim on appeal.  If the benefit 
sought is denied, a supplemental 
statement of the case should be issued.

The appellant and any representative she may have appointed 
should be given an opportunity to respond to any supplemental 
statement of the case.  Thereafter, the file should be 
returned to the Board for further appellate consideration.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

